MEMORANDUM **
Rafael Ernesto Gomez-Ruballo appeals from the 24-month sentence imposed following the revocation of his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Gomez-Ruballo contends that the district court relied on an improper factor in sentencing him. This contention is belied by the record. See 18 U.S.C. §§ 3553(a), 3583(e); United States v. Simtob, 485 F.3d 1058, 1061-63 (9th Cir.2007); United States v. Miqbel, 444 F.3d 1173, 1181-82 (9th Cir.2006).
Gomez-Ruballo also contends that the district court did not adequately explain the reasons for imposing a sentence above the advisory Guidelines range. We conclude that the district court’s explanation was sufficient to allow for meaningful review. See Rita v. United States, 551 U.S. 338, 127 S.Ct. 2456, 2468, 168 L.Ed.2d 203 (2007); United States v. Leonard, 483 F.3d 635, 637 (9th Cir.2007); Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 596-97, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.